DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1, and 3-25 are pending with claims 1, 3-17 and 22-23 under examination.
Claim 2 has been canceled.

Response to Amendment
The amendments to the drawings received on 03/29/2021 are accepted and have overcome most of the previous drawing objections.  
The amendments to the specification received on 03/29/2021 are accepted and the previous specification objections are withdrawn.  
Based on Applicant(s) remarks and amendments to the claims, the 112(f) claim interpretation previously set forth in the Non-Final Office Action mailed on 10/27/2020 has been maintained.
Applicant(s) amendments to the claims have overcome some of the 112(b) rejection previously set forth in the Non-Final Office Action. 
Based on the amended claims and remarks, the previous prior art rejection based on Le Comte has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections

No objections so the claims are made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“means for driving bottles” in claim 1.
“a spacing control mechanism for controlling a space” in claims 13 and 14

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination the Examiner is broadly interpreting “means for driving bottles” to include carousels, conveyors, transporters, magnetic actuators, motors, solenoids, pulleys, belts, sprockets, equivalent systems thereof, or combinations of equivalents systems thereof which are configured to move a bottle from an initial position to second position.
For purposes of examination, the Examiner is broadly interpreting “a mechanism for controlling the spacing” to include actuated stoppers, sprockets, magnetic actuators, rails, control sensors with a feedback loop to control the velocity of a bottle, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant(s) recite “An automatic device capable of performing automated analyses” in the preamble of claim 1 however, Applicant(s) do not lay forth any structure capable of performing the intended function of the device in the body of the claim.  Therefore, since the preamble recites “capable of performing automated analysis” yet the body of the claim does not appear to provide a structure such as an analyzer, a detector, a sensor, or a photometer capable of providing analysis, then the scope of the claims is unclear because the Examiner is unsure of whether Applicant(s) are intending to include some type of analytical structure or not.  The Examiner suggests amending the claim language such that the body of the claims recite an analyzer structure capable of performing analysis. 
Claims 3-17 and 22-23 are rejected by virtue of claim dependency.

Claim 1 line 9 recite “configured selectively and individually to transport a bottle from a location in the storage zone or from the loading zone to a location in the storage zone” which lack antecedent basis because Applicant(s) previously recite “a storage zone for storing a plurality of bottles” in line 3, “a bottle among those stored in the storage zone” in lines 4-5, and “a loading zone for introducing a new bottle”.  Therefore, it is unclear if “a bottle” recited in line 9 is also one of the plurality of bottles recited in line 3, the bottle among those stored in the storage zone recited in lines 4-5, the new bottle recited in line 9, or it Applicant(s) are intending to introduce an entirely new bottle separate from the plurality of bottles.  Perhaps Applicant(s) intend to recite “the bottle among those stored in the storage zone from a location in the storage zone to the unloading zone or the new bottle from the loading zone to a second location in the storage zone”, or “a second bottle among those stored in the storage zone from a location in the storage to the unloading zone or the new bottle from the loading zone to a second location in the storage zone”?

Claim 1 line 11 recites “a location in the storage zone” which lacks antecedent basis because claim 1 line 10 also recites “a location in the storage zone” and it is unclear if these are the same locations or if they are two distinct locations.  Perhaps Applicant(s) intend to recite “the location in the storage zone” or “a second location in the storage zone”?

Claim 1 lines 11-13 recite “at least one storage module … and a bottle entry/exit zone ... provided with means for driving bottles in a closed loop”.  However, claim 1 lines 8-9 previously required “a bottle conveyor and storage system, configured selectively and individually to transport a bottle (F) from a location in the storage zone to the unloading zone or from the loading zone to a location in the storage zone”. It is unclear how bottles are moved between the loading zone and storage zone, and the storage zone and the unloading zone, if only one means for driving bottles is present to move bottles either from the loading zone or to the unloading zone?  In other words, the Applicant(s) require the bottle and conveyor storage system to move either from the storage zone to the unloading zone or from the loading zone to the storage zone but does not require the module to move between the loading and unloading zone and it is unclear how a bottle can be carried through the system from the loading zone to the unloading zone.  How can a bottle that was previously stored in the storage zone be collected at the unloading zone if the bottle conveyor and storage system only requires transport of a bottle from the loading zone to a location in the storage zone?  Perhaps Applicant(s) intend to amend the claims to recite “a bottle conveyor and storage system, configured selectively and individually to transport the bottle among those stored in a first location in the storage zone to the unloading zone and the new bottle from the loading zone to a second location in the storage zone”.

Claim 1 lines 13-14 recite “the at least one storage module being provided with means for driving bottles within a closed loop”.  However, this is confusing because Applicant(s) previously recite in claim 1 lines 12-13 “at least one storage module defining at least part of the storage zone and a bottle entry/exit zone”.  It is unclear how the storage module can be contained within a “closed loop” and simultaneously have “an entry/exit zone”.  How is the loop closed when it has an entry/exit zone?  Perhaps Applicant(s) intend to recite “the at least one storage module being provided with means for driving bottles within it a loop”?

Claim 6 recites “the at least one storage module including a belt, carrying separators defining between them housings receiving bottles” which lacks antecedent basis because claim 1 recites “a plurality of bottles”, “a new bottle”, “a bottle from a location in the storage zone to the unloading zone”, and “a bottle … from the loading zone to a location in the storage zone”.  It is unclear which of the previously recited “bottles” are being received in the at least one module.  Is “the new bottle” introduced from the loading zone the “bottles”, as indicated by the phrase “receiving”?  If so, Applicant(s) merely recite “a new bottle” in claim 1 and it is unclear what “bottles” Applicant(s) are referring to since only “a new bottle” (i.e. singular) is recited in claim 1 and claim 6 recites “bottles” (i.e. plural).  Are Applicant(s) referring to the plurality of bottles in the storage zone as being housed in the at least one storage module?  Which “bottles” are Applicant(s) referring to?
Claims 7 which is dependent from claim 6 is also rejected due to said dependency.

Claim 7 recites “the bottles present between the separators” which lacks antecedent basis because claim 1 recites “a plurality of bottles”, “a new bottle”, “a bottle from a location in the storage zone to the unloading zone”, and “a bottle … from the loading zone to a location in the storage zone”.  It is unclear which of the previously recited “bottles” are being guided in the at least one module.  Is “the new bottle” introduced from the loading zone the “bottles” the bottles being guided?  If so, Applicant(s) merely recite “a new bottle” in claim 1 and it is unclear what “bottles” Applicant(s) are referring to since only “a new bottle” (i.e. singular) is recited in claim 1 and claim 7 recites “bottles” (i.e. plural).  Are Applicant(s) referring to the plurality of bottles in the storage zone as being housed in the at least one storage module and guided?  Which “bottles” are Applicant(s) referring to?

Claim 9 recites “the conveyor and storage system including a transport mechanism”.  However, this is unclear because a conveyor is a transport mechanism and the Examiner is unsure whether the transport mechanism is also the conveyor, or if the transport mechanism is another feature entirely.  Is the transport mechanism also the conveyor? 
Claims 10, 11, 12, 13, 14, 15 and 23 which depend from claim 9 are also rejected due to said dependency. 

Claim 9 recites “a bottle from the loading zone to the at least one storage module” and “a bottle … from the at least one storage module in which it was stored to the unloading zone” which lack antecedent basis because claim 1 lines 10-11 recite “a bottle from a location in the storage zone to the unloading zone” and “a bottle … from the loading zone to a location in the storage zone”. Applicant(s) further recite “at least one module defining at least a part of the storage zone”.  Therefore, it is unclear if “a bottle from the loading zone to the at least one storage module” of claim 9 is also the same bottle as “a bottle … from the loading zone to a location in the storage zone”, as recited in claim 1 since the at least one storage module is part of the storage zone..  It is also unclear if “a bottle from the at least one storage module in which it was stored to the unloading zone” of claim 9 is also “a bottle from a location in the storage zone to the unloading zone”, as recited in claim 1. 

Claim 10 recites “the bottle” which lack antecedent basis because Applicant(s) previously recite “a storage zone for storing a plurality of bottles” in claim 1 line 3, “a bottle among those stored in the storage zone” in claim 1 lines 4-5, and “a loading zone for introducing a new bottle”.  Therefore, it is unclear if “the bottles” recited in claim 10 is also one of the plurality of bottles recited in claim 1 line 3, the bottle among those stored in the storage zone recited in claim 1 lines 4-5, or the new bottle recited in claim 1 line 9.
Claims 11, 12, 13, 14, 15, and 23 which depend from claim 10 are also rejected due to said dependency. 

Claim 11 recites “the front belt and the rear belt being moved in opposite directions by the same motor”.  It is unclear how the belts are capable of being moved in opposite directions by a single motor since a motor typically only rotates in a single direction.  How are the belts configured in order to allow a single motor to convey the belts in opposite directions from one another?

Claim 14 recites “the passage of bottles driven by the rear belt” which lacks antecedent basis because claim 1 recites “a plurality of bottles”, “a new bottle”, “a bottle from a location in the storage zone to the unloading zone”, and “a bottle … from the loading zone to a location in the storage zone” and it is unclear which of the bottles Applicant(s) are referring to as “bottles driven by the rear belt”.

Claim 15 recites “the path of a bottle driven around the front wheel of the at least one storage module passing over the rear belt”.  However, claim 1 lines 13-14 previously required “the at least one storage module being provided with a means for driving bottles within it in a closed loop”.  It is unclear how the path of a bottle driven around the front wheel of the storage module is able to pass over the rear belt if the bottles are driven within a closed loop.  Are the bottle in a closed loop or just a loop?

Claim 16 recites “the bottles of the largest size” which lacks antecedent basis because Applicant(s) have not previously defined “a bottle of a larger size” and it is unclear which of the previously recited bottles would or would not be “of a larger size” or “of a smaller size”.
Claim 17 which is dependent from claim 16 is also rejected due to said dependency. 

Applicant(s) recite “An automatic device for the automated conduct of analysis” in the preamble of claim 1.  However, claims 16-17 are directed towards “an adapter” that performs a function of a bottle.  It is unclear whether the adapter is or is not a required feature of the device since it is directed to a functional modification to a bottle and if so, where is the adaptor located as it relates to the device?

Claim 22 recites “The automatic device according to Claim 1, being capable of performing automated medical analyses”.  However, Applicant(s) have not recited any structure for control or analysis in the body of Claim 1 and it is unclear how an automated device is capable of automated medical analysis without any structure capable of performing an analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, 9, 10, 12, 15, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Le Comte et al. (US 2008/0318306; Pub. Date: Dec. 25, 2008), and further in view of Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006).

Regarding claim 1, Le Comte teaches an automatic device capable of performing automated analyses (Le Comte; fig. 1, [0018]) including: 
a storage zone for storing a plurality of bottles (Le Comte; fig. 1, #1, [0056]) 
an automated sampling system for selectively sampling the content of a bottle (Le Comte; fig. 3, #17, [0061]), 
a loading zone for introducing a new bottle into the automatic device (Le Comte teaches a drawer with compartments for introducing a new bottle into the device; figs. 1, [0064-0065]), 

    PNG
    media_image1.png
    432
    963
    media_image1.png
    Greyscale

an unloading zone for collecting a bottle previously stored in the storage zone (Le Comte teaches a loading/unloading device 24 having compartments 24(a-d) which are conveyed perpendicular to conveying rails 4a and 4b [0067]. The loading/unloading device 24 being downstream of the storage zone 1, and the storage zone being configured for continuous transfer of the tubes [0070].  Therefore, compartments 24b and 24c being an unloading zone for collecting a bottle previously present in the storage zone),

    PNG
    media_image2.png
    434
    841
    media_image2.png
    Greyscale

a bottle conveyor and storage system (Le Comte; fig. 2, #7, [0070, 0079]), configured selectively and individually to transport a bottle from a location in the storage zone to the unloading zone or from the loading zone to a location in the storage zone (Le Comte teaches bottles are conveyed from the loading zone, as defined above, to the storage zone 1 in a continuous process [0056, 0070]), 
the conveyor and storage system including at least one storage module defining at least a part of the storage zone and a bottle entry/exit zone (Le Comte teaches the conveyor and storage system 7 is within the storage zone 1, and has a bottle entry/exit zone wherein the bottle entry/exit zone is defined when compartment 25c is configured in the storage system 7, as shown in fig. 2); 
the at least one storage module being provided with means for driving bottles within it in a closed loop (Le Comte teaches the conveyor and storage system is driven in a closed loop; fig. 6), 
enabling selective positioning of a bottle in the entry/exit zone (Le Comte; fig. 2, #411, [0070]).
Le Comte does not teach the automated sampling system for selectively sampling the content of a bottle among those present in the storage zone.
However, Pages Pinyol teaches the analogous art of an automatic device capable of performing automated analyses (Pages Pinyol; fig. 1, [0001]) including a storage zone for bottles (Pages Pinyol; fig. 20, #25, #26, [0036]) and an automated sampling system for selectively sampling the content of a bottle (Pages Pinyol; fig. 5, #4, [0038]), wherein the automated sampling system selectively samples the content of a bottle among those present in the storage zone (Pages Pinyol; fig. 6, [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated sampling system of Le Comte with the automated sampling system, as taught by Pages Pinyol, because Pages Pinyol teaches the automated sampling system can be used for reaching three positions including (i) a pipetting position for the samples in the storage zone, (ii) a dispensing point, and (iii) an aspiration point of a diluent (Pages Pinyol; [0038]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Le Comte and Pages Pinyol both teach an automatic device capable of performing automated analyses (Pages Pinyol; fig. 1, [0001]) including a storage zone for bottles (Pages Pinyol; fig. 20, #25, [0036]) and an automated sampling system for selectively sampling the content of a bottle (Pages Pinyol; fig. 5, #4, [0038]).

Regarding claim 3, modified Le Comte teaches the automatic device according to Claim 1 above, including a plurality of juxtaposed identical storage modules (Le Comte teaches the storage zone may comprise several storage modules 7; [0079], the modules would result in a side-by-side alignment along track 4, therefore meeting the claim language).

Regarding claim 6, modified Le Comte teaches the automatic device according to claim 1 above, the at least one storage module including a belt (Le Comte; fig. 6, #42, [0070]), carrying separators defining between them housings receiving bottles (Le Comte; fig. 6, #46, 0071).

Regarding claim 7, modified Le Comte teaches the automatic device according to claim 6 above, the belt being tensioned between a front and a rear wheel and the belt having between the front wheel and the rear wheel two rectilinear portions (Le Comte; fig. 6), the at least one module including a casing having a curved portion guiding the bottles present between the separators in their movement around the rear wheel (Le Comte; fig. 6, #43, [0071]).

    PNG
    media_image3.png
    353
    372
    media_image3.png
    Greyscale


Regarding claim 9, modified Le Comte teaches the automatic device according to claim 1 above, the conveyor and storage system including a transport mechanism (Le Comte; fig. 1, #4a, #4b, 0062-0063]) configured to transport a bottle from the loading zone to the at least one storage module in which it must be stored or from the at least one storage module in which it was stored to the unloading zone (The loading and unloading zones have previously been discussed in claim 1 above.  Le Comte additionally teaches tubes are assembled and loaded onto the transport mechanism [0059] from the loading zone and conveyed to the module 7 in storage zone 1 in a continuous process [0064, 0070]).  

Regarding claim 10, modified Le Comte teaches the automatic device according to claim 9 above, the transport mechanism (The transport mechanism has previously been discussed in claim 9 above) including 
	a front belt (Le Comte; fig. 1, 4b, [0063]) and 
	a rear belt (Le Comte; fig. 1, #4a, [0063]), 
	the rear belt providing at least a part of the transport from the loading zone to the at least one storage module that has to receive the bottle (Le Comte teaches tubes are assembled and loaded onto the rear belt from the loading zone; fig. 1, #2, [0059] and conveyed to the module 7 in storage zone 1 in a continuous process [0064, 0070]) and 
	the front belt providing at least a part of the transport to the unloading zone (Le Comte teaches the front belt providing at least a part of the transport to the unloading zone wherein the unloading zone is defined by claim 1 above).

Regarding claim 12, modified Le Comte teaches the automatic device according to claim 10 above, the transport mechanism including a deflector that expels a bottle driven against it by the rear belt toward the front belt (Le Comte; fig. 1).

    PNG
    media_image4.png
    426
    855
    media_image4.png
    Greyscale


Regarding claim 15, modified Le Comte teaches the automatic device according to claim 7 above, the path of a bottle driven around the front wheel of the at least one storage module passing over the rear belt (As best understood, Le Comte teaches the bottles are driven around the front wheel of the storage module, and when the loading/unloading device 25b switches from retracted position to an extended position relative to the rear belt, a bottle passes over the rear belt; fig. 1, #7).

Regarding claim 16, modified Le Comte teaches the automatic device according to claim 7 above, at least one bottle being of a smaller size and received in an adapter having an outside diameter corresponding to that of the bottles of the largest size that can be used (Le Comte teaches the bottles are received in an adapter comprising spring plates; fig. 5, #15, [0060].  The spring plates therefore allowing tubes of various diameters to be placed into the adapter.)

Regarding claim 22, modified Le Comte teaches an automatic device according to claim 1 above, capable of performing automated medical analyses (Le Comte; [0051]).
	Note: What the automatic device is used for relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 23, modified Le Comte teaches the automatic device according to claim 9 above, the front belt and the rear belt being parallel to one another (Le Comte; [0062]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Le Comte et al. (US 2008/0318306; Pub. Date: Dec. 25, 2008), in view of Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006), and further in view of Savonsalmi et al. (US 2016/0209438; Pub. Date: Jul. 21, 2016).

Regarding claim 4, modified Le Comte teaches the automatic device according to claim 1 above having the at least one storage module.
Modified Le Comte does not teach the at least one storage module being removably mounted in the automatic device.
However, Savonsalmi teaches the analogous art of a conveyor and storage system (Savonsalmi; fig. 8, [0042]) comprising at least one storage module defining at least a part of a storage zone (Savonsalmi teaches modules 2 comprising a conveyor system forming at least a part of a storage zone; fig. 5, #4, [0043]) wherein the at least one storage module being removably mounted (Savonsalmi; fig. 8, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the module of modified Le Comte, to be removably mounted, as taught Savonsalmi, because Savonsalmi teaches the modules which are removably mounted allow the modules to be used independently or combined to a track system (Savonsalmi; [0056]).  The modification resulting in the modules being removably mounted in the automatic device of Le Comte.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Le Comte and Savonsalmi both teach a conveyor and storage system (Savonsalmi; fig. 8, [0042]) comprising at least one storage module defining at least a part of a storage zone (Savonsalmi teaches modules 2 comprising a conveyor system forming at least a part of a storage zone; fig. 5, #4, [0043]).

Regarding claim 11, modified Le Comte teaches the automatic device according to claim 10 above having the front belt and the rear belt. 
Modified Le Comte does not teach the front belt and the rear belt being moved in opposite directions by the same motor.
However, and as best understood, Savonsalmi teaches the analogous art of a transport mechanism (Savonsalmi; fig. 5, [0042-00043] – Note: The Examiner is interpreting the transport mechanism to comprise the conveyor system traveling along a long straight edge of the base plate 3 and forming a straight travel path, as defined in para. [0043]) comprising a front belt and a rear belt being moved in opposite directions by the same motor (Savonsalmi teaches each conveyor system is driven by a motor; fig. 5, #8, [0043].  The front and rear belt moving in opposite directions in order to convey a transport carrier in the forward direction).

    PNG
    media_image5.png
    361
    647
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport mechanism having the front bent and the rear belt of modified Le Comte, with the transport mechanism having the front belt and the rear belt that are driven by a single motor, as taught by Savonsalmi, because Savonsalmi teaches the transport mechanism having a front belt and rear belt being moved in opposite directions by the same motor are well-known in the art (Savonsalmi; [0043]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Le Comte and Savonsalmi both teach a transport mechanism (Savonsalmi; fig. 5, [0042-00043]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Comte et al. (US 2008/0318306; Pub. Date: Dec. 25, 2008), in view of Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006), in view of Savonsalmi et al. (US 2016/0209438; Pub. Date: Jul. 21, 2016), and further in view of Hoffmann (EP 2455762A1; Pub. Date: May 05, 2012).

Regarding claim 5, modified Le Comte teaches the automatic device according to claim 4 above, wherein the at least one storage module being received in a housing (The modification of the at least one storage module to be removably mounted has previously been discussed in claim 4 above.  Le Comte additionally teaches a housing; fig. 6, #43, [0071].  The modification therefore resulting in the at least one storage module being received in a housing).
	Modified Le Comte does not teach the housing including a locking lever on which an operator can act to release the at least one storage module for its removal from the automatic device.
	However, Hoffmann teaches the analogous art of an automatic device capable of performing automated analyses (Hoffmann; fig. 2, #1, [0036]), and at least one storage module defining at least a part of the storage zone (Hoffman; fig. 2, #2, [0036) wherein the at least one storage module being received in a housing (Hoffman; fig. 2, #3, [0036]) including a locking lever on which an operator can act to release the at least one storage module for its removal from the automatic device (Hoffmann; fig. 2, #14, [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of modified Le Comte, to additionally include a locking lever to release the at least one storage module for its removal from the automatic device, as taught by Hoffmann, because Hoffmann teaches the locking lever couples the storage modules together with a defining space (Hoffmann; [0042]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Le Comte and Hoffmann both teach an automatic device capable of performing automated analyses (Hoffmann; fig. 2, #1, [0036]), and at least one storage module defining at least a part of the storage zone (Hoffman; fig. 2, #2, [0036) wherein the at least one storage module being received in a housing (Hoffman; fig. 2, #3, [0036]).
	Note: “which an operator can act to release the at least one storage module for its removal from the automatic device” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le Comte et al. (US 2008/0318306; Pub. Date: Dec. 25, 2008), in view of Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006), in view of Higashihara et al. (US 2009/0004063; Pub. Date: Jan. 1, 2009), and further in view of Jennings (US 2002/0101310; Pub. Date: Aug. 1, 2002).

Regarding claim 8, modified Le Comte teaches the automatic device according to claim 1 above, having the at least one storage module.
Modified Le Comte does not teach including a plurality of pulleys, the pulleys being disposed so that each generates as it rotates a rotating field for driving a stirring rod present in a bottle at a corresponding location on the at least one storage module, the pulleys being driven by a same belt circulating between them.
However, Higashihara teaches the analogous art of at least one storage module (Higashihara; fig. 1, #17, [0048]) wherein the at least one storage module includes a plurality of pulleys (Higashihara; figs. 9-10, #183, #251, #253, [0058]), the pulleys being disposed so that each generates as it rotates a rotating field for driving a stirring rod present in a bottle at a corresponding location on the at least one storage module (Higashihara; fig. 6, #173, [0054]), the pulleys being driven by a same belt circulating between them (Higashihara; fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one storage module of Le Comte to additionally include a plurality of pulleys disposed so that each generates, as it rotates, a rotating field for driving a stirring rod present in a bottle at a corresponding location on the storage module wherein the pulleys are driven by the same belt, as taught by Higashihara, because Higashihara teaches the plurality of pulleys that drive are driven by the sample belt and drive a stirring rod in the bottle at a corresponding location on the storage module allows the stirring rod to be stopped at a predetermined rotary position which provides a predetermined unobstructed path extending from the top of the container to the bottom wall, thereby allowing an aspirator to move down along the predetermined unobstructed path to an aspirating position adjacent to the bottom wall of the container, taking into account the predetermined rotary position (Higashihara; [0010]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Le Comte and Higashihara both teach at least one storage module (Higashihara; fig. 1, #17, [0048]).
Modified Le Comte does not teach each pulley contains at least one permanent magnet that generates a rotating magnetic field.
However, Jennings teaches the analogous art of a pulley that generates as it rotates, a rotating field (Jennings; fig. 10, #101, [0066]) wherein the pulley contains at least one permanent magnet (Jennings; fig. 10, #102), that generates a rotating magnetic field (Jennings; [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of pulleys that generates a rotating field for driving a stirring rod present in a bottle of modified Le Comte with the pulley carrying at least one permanent magnet, as taught by Jennings, because Jennings teaches the pulley comprising the permanent magnet for driving a stirring rod is a well-known and conventional method in the art for mixing a substance in a container (Jennings; [0066]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Le Comte and Higashihara both teach a pulley that generates as it rotates, a rotating field (Jennings; fig. 10, #101, [0066]).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Comte et al. (US 2008/0318306; Pub. Date: Dec. 25, 2008), in view of Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006), and further in view of Itoh (US 2016/0137426; Pub. Date: May 19, 2016).

Regarding claim 13, modified Le Comte teaches the automatic device according to claim 10 above.
Modified Le Comte does not teach a spacing control mechanism for controlling a space between the bottles on the rear belt.
However, Itoh teaches the analogous art of an automatic device capable of performing automated analyses comprising a transfer mechanism (Itoh; fig. 1, #10, #20, [0018]) wherein the transfer mechanism further comprises a mechanism for controlling the space between bottles on the belt (Itoh; fig. 1, #23, #24, [0023]).
It would have been obvious to one of ordinary skill in the art to modify the rear belt of the transfer mechanism of modified Le Comte to additionally include the mechanism for controlling the spacing between the bottles, as taught by Itoh, because Itoh teaches the mechanism for controlling the spacing between the bottles regulate the movement of the bottle along the transport mechanism (Itoh; [0023]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Le Comte and Itoh both teach an automatic device capable of performing automated analyses comprising a transfer mechanism (Itoh; fig. 1, #10, #20, [0018]).

Regarding claim 14, modified Le Comte teaches the automatic device according to claim 13 above, the spacing control mechanism including an upstream pusher member and a downstream pusher member mobile between retracted positions enabling the passage of bottles driven by the rear belt and deployed positions blocking the passage of the bottles, the distance between the upstream pusher member and the downstream pusher member being chosen to trap a single bottle between the upstream pusher member and the downstream pusher member when the upstream pusher member and the downstream pusher member are in the deployed position (The modification of Le Comte to further include the spacing control mechanism on the rear belt has previously been discussed in claim 13 above.  Itoh additionally teaches an upstream pusher member and a downstream pusher member which are configured to regulate the movement of a bottle, the pusher members moving between retracted and deployed positions; figs. 1, 2, and 5, #23, #24, [0023, 0030]).
	Note: “when the upstream pusher member and the downstream pusher member are in the deployed position” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le Comte et al. (US 2008/0318306; Pub. Date: Dec. 25, 2008), in view of Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006), and further in view of Edelmann (US 2016/0054341; Pub. Date: Feb. 25, 2016).

Regarding claim 17, modified Le Comte teaches the automatic device according to claim 16 above having the adapter.
Modified Le Comte does not teach having an inclined and off-center housing such that the opening of the bottle remains centered.
However, Edelmann teaches the analogous art of an automatic device capable of performing automated analyses (Edelmann; [0034]) comprising an adapter (Edelmann; fig. 1, #10, [0037]) wherein the adapter includes an included and off-center housing (Edelmann; fig. 1, #47, #50, [0040] – Note: when the carrier is under inertia, element 50 moves horizontally, therefore creating an off-center housing) such that the opening of the bottle remains centered (Edelmann teaches when there is no accelerating force, the bottle remains centered; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter of modified Le Comte with the adapter having an inclines and off-center housing such that the opening of the bottle remains centered, as taught by Edelmann, because Edelmann teaches the adapter configured with an incline and off-center housing is less likely or prevents the contents of the bottle in the adaptor from being spilled with the bottle is under accelerating forces (Edelmann; [0017]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Le Comte and Edelmann both teach an automatic device capable of performing automated analyses (Edelmann; [0034]) comprising an adapter (Edelmann; fig. 1, #10, [0037]).

Response to Arguments
Applicants arguments filed on 03/29/2021 have been fully considered.
 
Applicant(s) argue on page 9 of their remarks towards the drawing objection directed towards claim 11.  Specifically, Applicant(s) argue that all the features of claim 11 are shown in fig. 5, therefore the drawings satisfy the requirements 37 C.F.R. 1.83(a).  The Examiner agrees with Applicant(s) arguments and has withdrawn the drawing objection.

Applicant(s) argue on page 10 that the 112(b) rejections with respect to paragraphs 18, 23, 27, 29, 32, 34, 36, 37, 39, 40, and 45 in the Non-Final Office Action mailed on 10/27/2020 have been overcome by the claim amendments.  The Examiner agrees and has withdrawn the previous 112(b) rejections with respect to paragraphs 18, 23, 27, 29, 32, 34, 36, 37, 39, 40, and 45 in the Non-Final Office Action.

Applicant(s) arguments on page 10 that the 112(b) rejection with respect to paragraphs 17 and 44 in the Non-Final Office Action mailed have been overcome by the claim amendments.  The Examiner respectfully disagrees.  The preamble of claim 1 has been amended to recite “An automatic device capable of performing automated analyses”.  However, this is still unclear because Applicant(s) do not lay forth any structure capable of performing the intended function of the device in the body of the claim.  Therefore, since the preamble recites “capable of performing automated analysis” yet the body of the claim does not appear to provide a structure such as an analyzer, a detector, a sensor, or a photometer capable of providing analysis, then the scope of the claims is unclear because the Examiner is unsure of whether Applicant(s) are intending to include some type of analytical structure or not.  The Examiner suggests amending the claim language such that the body of the claims recite an analyzer structure capable of performing analysis. 

Applicant(s) argue on page 10 towards the 112(b) rejection with respect to paragraphs 19 and 31 in the Non-Final Office Action that the bottle from a location in the storage zone to the unloading zone refers to one bottle of the plurality of bottles stored in the storage zone, and that the bottle from the loading zone to a location in the storage zone refers to the new bottle introduced to the automatic device via the loading zone.  Although Applicant(s) provide explanation as to which bottle the claim language is making reference to in their remarks, the claims themselves merely recite “a bottle from a location in the storage zone to the unloading zone or from the loading zone to a location in the storage zone” which is lacks antecedent basis because Applicant(s) previously recite “a storage zone for storing a plurality of bottles” in line 3, “a bottle among those stored in the storage zone” in lines 4-5, and “a loading zone for introducing a new bottle”.  Therefore, it is unclear if “a bottle” recited in line 9 is also one of the plurality of bottles recited in line 3, the bottle among those stored in the storage zone recited in lines 4-5, the new bottle recited in line 9, or it Applicant(s) are intending to introduce an entirely new bottle separate from the plurality of bottles.  Furthermore, Applicant(s) remarks indicate that “a bottle from…” is referring to two distinct bottles.  Therefore, if “a bottle” if referring to two distinct bottles, if unclear in what manner a single bottle can be both a bottle from a location in the storage zone to the unloading zone and also a bottle from the loading zone to a location in the storage zone since only a singular bottle is recited but Applicant(s) are requiring a plurality of distinct bottles.  The Examiner suggests Applicant(s) amend the claim language to recite “the bottle among those stored in the storage zone from a location in the storage zone to the unloading zone or the new bottle from the loading zone to a second location in the storage zone”, or “a second bottle among those stored in the storage zone from a location in the storage to the unloading zone or the new bottle from the loading zone to a second location in the storage zone”, or some other equivalent amendment that distinguishes each of the two bottles with proper antecedence.

Applicant(s) argue on page 10 towards the 112(b) rejection with respect to paragraphs 20 in the Non-Final Office Action that “a location” appears in limitations that are alternatives to one another, such that both uses of “a location” are proper.  The Examiner respectfully disagrees.  If “a location” is referring to two distinct location, as Applicant(s) argue, then Applicant(s) should recite “a first location” and “a second location” in order to establish proper antecedent basis to distinguish between the two locations.

Applicant(s) arguments and remarks on page 10 towards the 112(b) rejection with respect to paragraph 21 in the Non-Final Office Action state that the driving means is a separate feature than the feature of the conveyor and storage system.  Based on Applicant(s) remarks, the Examiner does believe Applicant(s) interpretation of the rejection at hand has not been fully considered.  The clarity arises from the issue that the claims merely require a bottle conveyor and storage system that transports a bottle from a location in the storage zone to the unloading zone or from the loading zone to a location in the storage zone.  In other words, a conveyor and storage system that transports a bottle from a location in the storage zone to the unloading zone is required or a conveyor and storage system that transports a bottle from the loading zone to a location in the storage zone is required but not a bottle conveyor and storage system that transports a bottle from a location in the storage zone to the unloading zone AND from the loading zone to a location in the storage zone.  Therefore, it is unclear how bottles are moved between the loading zone and storage zone, and the storage zone and the unloading zone, if only one means for driving bottles is present to move bottles either from the loading zone or to the unloading zone?  In other words, the Applicant(s) require the bottle and conveyor storage system to move either from the storage zone to the unloading zone or from the loading zone to the storage zone but does not require the module to move between the loading and unloading zone and it is unclear how a bottle can be carried through the system from the loading zone to the unloading zone.  How can a bottle that was previously stored in the storage zone be collected at the unloading zone if the bottle conveyor and storage system only requires transport of a bottle from the loading zone to a location in the storage zone?  Perhaps Applicant(s) intend to amend the claims to recite “a bottle conveyor and storage system, configured selectively and individually to transport the bottle among those stored in a first location in the storage zone to the unloading zone and the new bottle from the loading zone to a second location in the storage zone”.

Applicant(s) arguments and remarks on pages 10-11 towards the 112(b) rejection with respect to paragraph 22 in the Non-Final Office Action was found persuasive and the previous 112(b) rejection has been withdrawn.

Applicant(s) argue on page 11 towards the 112(b) rejection with respect to paragraph 24 in the Non-Final Office Action that while the means for driving bottles with a closed loop can drive the bottles in the closed loop, other features can remove the bottles from the closed loop.  The Examiner respectfully disagrees.  The phrase “closed loop” indicates that the loop is closed, therefore the loop being inaccessible from any other feature.  A loop comprising a bottle entry/exit zone would be considered a “closed loop” since the bottle entry/exit zone would require an opening.

Applicant(s) argue on page 11 towards the 112(b) rejection with respect to paragraph 25 in the Non-Final Office Action that the at least one storage module is a part of the storage zone, which is specified to be for storing a plurality of bottles, and claim 6 specifies that the at least one storage module includes a belt that has separator defining housing.  The plurality of bottles of the storage zone can be received in theses housing.  Although Applicant(s) provide explanation as to which bottle the claim language is making reference to in their remarks, the claims themselves merely recite “bottles”.  Therefore, recitation of the term “bottles” lacks antecedent basis because claim 1 recites “a plurality of bottles”, “a new bottle”, “a bottle from a location in the storage zone to the unloading zone”, and “a bottle … from the loading zone to a location in the storage zone” and it is unclear which of the previously recited “bottles” are being received in the at least one module.  Is “the new bottle” introduced from the loading zone the “bottles”, as indicated by the phrase “receiving”?  If so, Applicant(s) merely recite “a new bottle” in claim 1 and it is unclear what “bottles” Applicant(s) are referring to since only “a new bottle” (i.e. singular) is recited in claim 1 and claim 6 recites “bottles” (i.e. plural).  Are Applicant(s) referring to the plurality of bottles in the storage zone as being housed in the at least one storage module?  If Applicant(s) are referring to “the plurality of bottles of the storage zone”, then the Examiner suggests amending the claim language to recite “the plurality of bottles of the storage zone”.

Applicant(s) argue on page 11 towards the 112(b) rejection with respect to paragraph 26 in the Non-Final Office Action that the antecedence can be found in dependent claim 6 from which claim 7 depends, and is referring to the plurality of bottles in the storage zone.  Although Applicant(s) provide explanation as to which bottle the claim language is making reference to in their remarks, the claims themselves merely recite “bottles”.  Therefore, recitation of the term “bottles” lacks antecedent basis because claim 1 recites “a plurality of bottles”, “a new bottle”, “a bottle from a location in the storage zone to the unloading zone”, and “a bottle … from the loading zone to a location in the storage zone” and it is unclear which of the previously recited “bottles” are being received in the at least one module.  Is “the new bottle” introduced from the loading zone the “bottles”, as indicated by the phrase “receiving”?  If so, Applicant(s) merely recite “a new bottle” in claim 1 and it is unclear what “bottles” Applicant(s) are referring to since only “a new bottle” (i.e. singular) is recited in claim 1 and claim 6 recites “bottles” (i.e. plural).  Are Applicant(s) referring to the plurality of bottles in the storage zone as being housed in the at least one storage module?  If Applicant(s) are referring to “the plurality of bottles of the storage zone”, then the Examiner suggests amending the claim language to recite “the plurality of bottles of the storage zone”.

Applicant(s) arguments and remarks on pages 11-12 towards the 112(b) rejection with respect to paragraph 28 in the Non-Final Office Action was found persuasive and the previous 112(b) rejection has been withdrawn.

Applicant(s) arguments and remarks on page 12 towards the 112(b) rejection with respect to paragraph 30 in the Non-Final Office Action state that the transport mechanism is an example of, and thus further defines, the feature of the conveyor and storage system that transports a bottle from the storage zone to the unloading zone or from the loading zone to the storage zone, and that the driving means for driving bottles in a closed loop is a distinct portion of the conveyor and storage system from the transport mechanism.  However, based on Applicant(s) remarks claim 9 remains unclear because a conveyor is a transport mechanism and the Examiner is unsure whether the transport mechanism is also the conveyor, or if the transport mechanism is another feature entirely.  Is the transport mechanism also the conveyor?

Applicant(s) arguments and remarks on page 12 towards the 112(b) rejection with respect to paragraph 35 in the Non-Final Office Action state that an example for achieving the claimed feature is a transmission that enables the coupling of the movement of the drive pulleys so that the rear belt and the front belt move in opposite directions.  Therefore one of ordinary skill in the art would understand how a single motor can move the front belt and the rear belt in opposite directions.  The Examiner respectfully disagrees. The claims merely recite “the front belt and the rear belt being moved in opposite directions by the same motor”.  Applicant(s) do not claim a transmission and, based on the claim language, it is unclear how the belts are capable of being moved in opposite directions by a single motor since a motor typically only rotates in a single direction.  

Applicant(s) arguments and remarks on page 12 towards the 112(b) rejection with respect to paragraph 38 in the Non-Final Office Action state that the passage of bottles of claim 14 refers to these new bottles.  Although Applicant(s) provide explanation as to which bottle the claim language is making reference to in their remarks, the claims themselves merely recite “bottles”.  Therefore, recitation of the term “bottles” lacks antecedent basis because claim 1 recites “a plurality of bottles”, “a new bottle”, “a bottle from a location in the storage zone to the unloading zone”, and “a bottle … from the loading zone to a location in the storage zone” and it is unclear which of the previously recited “bottles” are being received in the at least one module.  If Applicant(s) are referring to “the new bottle”, then the Examiner suggests amending the claim language to recite “the new bottle”.

Applicant(s) arguments and remarks on pages 12-13 towards the 112(b) rejection with respect to paragraph 41 in the Non-Final Office Action state the limitation “the bottles of the larger size that can be used” refers to the largest size bottle that can be handled by the device.  The adapter has an outside diameter corresponding to this “largest size” such that smaller bottles can be easily used by the device.  Lastly, Applicant(s) cite support for “the bottles of the larger size” with respect to Applicant(s) instant specification.  The Examiner respectfully disagrees.  The Examiner notes that it is improper to import claim limitation from the specification (MPEP 2111.01 (II)). Furthermore, although Applicant(s) provide explanation as to which bottle the claim language is making reference to in their remarks, the claims themselves merely recite “the bottles of the largest size” which lacks antecedent basis because Applicant(s) have not previously defined “a bottle of a larger size” and it is unclear which of the previously recited bottles would or would not be “of a larger size” or “of a smaller size”.

Applicant(s) arguments and remarks on pages 13 towards the 112(b) rejection with respect to paragraph 42 in the Non-Final Office Action state the adapter allows bottles of a smaller size to be used, and that the claim language of claim 16 specifies that the smaller size bottles can be received in the adapter.  Furthermore, Applicant(s) argue, anywhere a bottle is used in the device, an adapter having received a bottle can be used in place of the bottle alone.  Based on Applicant(s) remarks, the Examiner does believe Applicant(s) interpretation of the rejection at hand has not been fully considered.  Applicant(s) recite in claim 16 “at least one bottle being of a smaller size and received in an adapter”.  However, the adaptor is merely defined a functional modification to a bottle and is not positively recited as part of the “automatic device”.  Therefore, it is unclear whether the adapter is or is not a required feature of the device.  

Applicant(s) arguments and remarks on pages 13 towards the 112(b) rejection with respect to paragraph 43 in the Non-Final Office Action was found persuasive and the previous 112(b) rejection has been withdrawn.

Applicant(s) arguments and remarks on pages 13-15 towards the 103 obviousness rejection over Le Comte in view of Pages Pinyol that Le Comte does not disclose 1) a loading zone for introducing a new bottle into the automatic device or 2) an unloading zone for collecting a bottle previously stored in the storage zone.

Applicant(s) specifically argue towards their first point that the cited loading zone is a drawer with compartments that enables loading of a tube that was already stored in the storage zone of the device and does not teach a module for introducing new tubes (i.e. a tube that was not already stored in the device) into the device.  Applicant(s) further argue that the present application includes an access opening 4a to a loading zone 71 for introducing new bottle into the device, and that the device is capable of loading a previously unloaded or unstored bottle into the device.  
The Examiner respectfully disagrees with Applicant(s) arguments. The claim language merely recites “a loading zone for introducing a new bottle into the automatic device”.  A zone is defined as a region or area set off as distinct from surrounding or adjoining parts.  Le Comte teaches a specific area for introducing an unused bottle (i.e. a new bottle) into the automatic device (see figure below, also see para. [0064-0065] of Le Comte).  Therefore the drawer of Le Comte is a loading zone for introducing a new bottle.  Applicant(s) do not claim an access opening, nor do Applicant(s) claim that the loading zone loads a tube that was not already stored in the device.  Therefore the instant claims, as currently amended, do not distinguish over the prior art.

    PNG
    media_image1.png
    432
    963
    media_image1.png
    Greyscale


Applicant(s) specifically argue towards their second point that the cited unloading zone is a tube exchanging/loading device 24 having four compartments.  Applicant(s) further argue that Le Comte only teaches that the tube exchanging/loading device 24 has 2 functions which include allowing tubes to be transferred between two tracks and allowing a tube on one track to overtake the tube in front of it on the same track.  Therefore, the tube exchanging/loading device 24 of Le Comte is not an unloading zone for collecting a bottle previously present in the storage zone, and does not allow the recovery of a tube from the device.  
The Examiner respectfully disagrees with Applicant(s) arguments.  The claim language merely recites “an unloading zone for collecting a bottle previously stored in the storage zone”.  A zone is defined as a region or area set off as distinct from surrounding or adjoining parts.  Le Comte teaches a specific area that bottles previously stored in the storage zone are collected (See figure below, also see para. [0067] of Le Comte).  Therefore the tube exchanging/loading device 24 reads on the claim language, as currently amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Kathryn Wright/Primary Examiner, Art Unit 1798